DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suda et al. (US 2018/0260696).
Regarding claim 1, Suda et al. disclose a synaptic integration circuit (figs. 1 – 10) for a neuromorphic chip comprising a resistive memory synapse (figs. 2 and/or 3) which has an activation terminal (201) and a propagation terminal (203), said circuit comprising in combination:
an accumulator (referred to as capacitor C, fig. 4) of a synaptic output signal (Isense, fig. 4) received from the propagation terminal and which depends on a resistance of the resistive memory synapse (see para 0074.  Referred also as Synaptic current in fig. 6 and 7);
a comparator (comparator in fig. 4) configured to emit a postsynaptic spike in case the accumulated synaptic output signal crosses a threshold (referred to as output spike, fig. 4.  See also para 0003 “exceeds a threshold value”.  See also figs. 6, 7, and para 0007, 0010, etc…), and
a control unit (for example control circuit 1308, fig. 13) configured, when a presynaptic action signal is applied on the activation terminal (referred to as, for example, Vset, fig. 5.  See also para 0094), to impose a conductance modification voltage on the synapse by controlling the application of a postsynaptic action signal on the propagation terminal (see para 0088, referred to as “adjusting the strength of the signals received by the synapse”.  See also para 0089, 0090, 0091, 0129.  Conductance is known in the art as also the weight or strength of the synapse.  See also fig. 14, referred to as steps 1404 and 1406.  See also fig. 16 for Resistive memory synapse including access transistor whose gate can be considered as activation terminal).

Regarding claim 11, Suda et al. also disclose a neuromorphic chip (for example fig. 16 or 17) comprising a plurality of resistive memory synapses (referred to as 1606 and 1608 in fig. 16, or 1708, fig. 17) arranged in a network (cell array, synapse 1600, fig. 16, or 1700 in fig. 17) with transversal lines and columns (1602 and 1604 in fig. 6, and referred to as Vr1-Vr6 and Vc1-Vc6 lines in fig. 17), with each resistive memory synapse having an activation terminal (for example the lines connecting to the gate of the access transistors 1608 in the synapse array 1600, fig. 6, or referred to as the Vr# lines in fig. 17) and propagation terminal (bit lines 1602 of fig. 16; lines Vc# in fig. 17), with the activation terminals of the resistive memory synapse of the same line being connected together (using the same bit line) 1602 of fig. 16 or Vc# of fig. 17), with the propagation terminals of the resistive memory synapses of the same column being connected together and connected to a synaptic integration circuit according to claim 1 (consider the memory arrays of fig. 16 or 17 in operation together with fig. 4, 6, or 7).

Regarding claim 12, Suda et al. also disclose the neuromorphic chip according to claim 11, wherein each resistive memory synapse consists of a 1T1R cell or a 1S1R cell (see for example the resistive memory cell array shown in fig. 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (above) in view of Eleftheriou et al. (US 2016/0371582).
	Regarding claim 2, Suda et al. disclose the synaptic integration circuit according to claim 1, except comprising a switchable connector configured to connect the accumulator to the propagation terminal when a read pulse of the presynaptic action signal is applied on the activation terminal.
	This feature is taught by Eleftheriou et al. (see switch S1, fig. 7, or switch S3, fig. 12).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the feature taught by the prior arts as cited to enable reset phase for the resistance memory cell (see also para 0042 – 0046, 0048, and 0055 – 0060).

Allowable Subject Matter
Claims 3 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the synaptic IC as shown above, further comprising, in combination, the features and limitations additionally claimed at least in claims 3 – 6, 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 28, 2022